Exhibit 3.111 CERTIFICATE OF TRUST OF OHI ASSET IV (PA) SILVER LAKE TRUST FIRST: The undersigned, OHI Asset (PA), LLC, whose post-office address is 200 International Circle, Suite 3500, Hunt Valley, MD 21030, does hereby form a business trust under the general laws of the State of Maryland. SECOND: The name of the Business trust is OHI Asset IV (PA) Silver Lake Trust (the “Trust”). THIRD: The purpose for which the Trust is formed is as follows; To engage in any or all lawful business for which a business trust may be organized under the general laws of the State of Maryland. FOURTH: The street address of the principal office of the Trust in Maryland is c/o Omega Healthcare Investors, Inc., 200 International Circle, Suite 3500, Hunt Valley, MD 21030. FIFTH: The name of the resident agent of the Trust in Maryland is Omega Healthcare Investors, Inc., 200 International Circle, Suite 3500, Hunt Valley, MD 21030. SIXTH: The number of trustees of the Trust shall be on (1), which number may be increased. The name of the initial trustee is: OHI Asset (PA), LLC, a Delaware limited liability company. IN WITNESS WHEREOF, I have signed this certificate and acknowledge the same to be my act. I hereby consent to my designation in this document as resident agent for this business trust. SlGNATURE OF TRUSTEE: SIGNATURE OF RESIDENT AGENT LISTED IN FIFTH: /s/Daniel J. Booth /s/Daniel J. Booth OHI ASSET (PA), LLC Omega Healthcare Investors, Inc. Daniel J. Booth, Chief Operating Officer Daniel J. Booth, Chief Operating Officer RETURN TO: Mark E. Derwent Doran Derwent, PLLC 125 Ottawa Ave., N.W., Suite 420 Grand Rapids, Michigan 49503 CUST ID: 0002365219 Telephone: (616) 451-8690 WORK ORDER: 0001808257 Facsimile: (616) 451-8697 DATE: 12-17-2009 07:15 PM AMT. PAID: $191.00
